2022 IL App (1st) 200307-U
                                            No. 1-20-0307
                                            June 21, 2022
                                                                                   Second Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 17 CR 9567
                                                                )
 WASSIM ZHANI,                                                  )   Honorable
                                                                )   Ursula Walowski,
           Defendant-Appellant.                                 )   Judge Presiding.



           JUSTICE HOWSE delivered the judgment of the court.
           Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment.

                                              ORDER

¶1        Held: Defendant’s conviction for theft by threat is affirmed where the evidence presented
                at trial was sufficient to prove him guilty beyond a reasonable doubt.

¶2        Following a bench trial, defendant Wassim Zhani was found guilty of theft by threat (720

ILCS 5/16-1(a)(3)(A) (West 2014)). The trial court imposed a sentenced of 18 months of felony

probation and ordered defendant to pay $2000 in restitution. On appeal, defendant challenges the
No. 1-20-0307


sufficiency of the evidence to sustain his conviction, arguing that the State failed to prove beyond

a reasonable doubt that he acted knowingly. For the reasons explained below, we affirm.

¶3     Defendant’s conviction arose from the events of September 18, 2015. Following his arrest,

defendant was charged by indictment with one count of theft by threat, based on an allegation that

he had knowingly obtained, by threat, from Transcontinental Fund Administration, Ltd. (TFA), an

amount of money between $500 and $10,000, intending to deprive TFA permanently of the use or

benefit of the property.

¶4     At trial, Claudia Woerheide testified that she and her husband, Alak Chakravorty, owned

TFA, a company that provides fund administration for alternative investment funds. In 2015, TFA

had about 12 employees, including accountants who would deal with clients’ confidential bank

and portfolio information. At that time, Woerheide was the chief executive officer, and her

responsibilities included seeking and hiring employees.

¶5     In August 2015, Woerheide posted an opening for an accountant position on Craigslist.

One of the applications she received as a result of the post was from defendant, whom she

interviewed and then hired, with a salary of $40,000 per year and a pay schedule of once per month.

The email address that defendant provided on TFA’s new employee form was

wzhani@sycamores.indstate.edu. When defendant started employment on August 27, 2015, his

job duties were to perform accounting and value calculation for particular funds that were assigned

to him. He was not allowed to take files home or back up files on a personal server.

¶6     After defendant had been working for TFA for about one and a half weeks, Woerheide got

the impression that his employment “was not as smooth as [she] would have imagined it should

be.” Woerheide and defendant had a conversation regarding his work performance during which



                                               -2-
No. 1-20-0307


he expressed concern about the status of his job, and she told him they were not looking to replace

him. During the conversation, they discussed, among other things, a listing that she had posted on

Craigslist for an accountant, which defendant had seen. According to Woerheide, TFA was looking

to hire an additional accountant to enlarge the business. A day or two later, defendant asked

Woerheide for a letter stating he would be permanently employed by TFA, as he was moving and

needed employment verification for his landlord. She told him that she would write a letter, but,

because he was an employee at will, she would not use the word “permanently.” On or about

September 15, 2015, Woerheide provided defendant an employment verification letter.

¶7     On September 17, 2015, Woerheide was notified by Craigslist that someone was

attempting to change her post for an accountant so that résumés would be sent to a different email

address. She explained, “And it was supposed to be changed to an address that resembled the name

of Wassim Zhani but it was not his normal e-mail address that I was aware of.” The new email

address was zaheminem@hotmail.com.

¶8     When Woerheide arrived at the office the next day, September 18, 2015, it was in an

“uproar” and employees were upset. She spoke with two employees in her office and then with

defendant in a common area. Woerheide asked defendant if he had tried to change the email

address on Craigslist, and he replied by asking, “[W]hat is Craigslist[?]” Woerheide told him it

was the platform through which he had applied for the job with TFA. She also asked him “what

he was doing with the files on the computer of funds that he was not supposed to deal with.”

Defendant became upset and said that he had had enough of his job and was giving it up “right

now.” Woerheide told him he could not work at TFA any longer because his behavior was

unacceptable. Defendant left the office about 11 a.m.



                                               -3-
No. 1-20-0307


¶9     Around noon, Woerheide started receiving a series of three emails with multiple

attachments of files that belonged to TFA and its clients. The emails indicated that “soon TFA files

will all be public” and that “confidential information was going to be disclosed to people who were

not supposed to see that information.” The emails were from “Lio Bao,” with an address of

“liobao123@gmail.com,” and were addressed to TFA clients and the clients’ funds managers,

employees, and outside service providers. The attached files consisted of proprietary information

that TFA had made for its clients and that were the type and nature of files to which someone in

the accounting operations unit would be able to access.

¶ 10   About 12:50 p.m., Woerheide received a phone call. She recognized the caller’s voice as

defendant’s. He told Woerheide that he wanted money that he thought was due to him. Throughout

the afternoon, Woerheide and defendant spoke on the phone several times. At some point,

Woerheide asked him whether he was Lio Bao and told him that as long as she was getting emails

from Lio Bao, he would “not get a cent from TFA.” Defendant denied that he was Lio Bao and

said, “[D]on’t worry about the Chinese hacker. If I get the money, the e-mail will go away.” When

Woerheide asked how he could make such a promise if he was not Lio Bao, defendant stated, “I

have control over him.” Defendant asked for $20,000 “[o]r the e-mails would continue.”

Woerheide notified the police.

¶ 11   Over the course of several phone calls, Woerheide negotiated with defendant. Eventually,

she generated a proposal, which she emailed to him at the address he had provided when he applied

for the job. In the email, which was sent at about 4:30 p.m., Woerheide suggested that TFA could

pay defendant on a monthly basis for the next six months and that he would receive “the equivalent

of your former salary.” In exchange, defendant would destroy the information he took from TFA’s



                                               -4-
No. 1-20-0307


server and not distribute it. In court, Woerheide explained that she suggested the six-month

timeframe “[b]ecause it is very hard for us to pay $20,000 at once. And also we have informed the

police in between and the FBI and were hoping that somebody would help us stop it.”

¶ 12   After Woerheide sent the email, she had another phone conversation with defendant, during

which he insisted he needed $5000 right away. He also wanted to have the remainder of the money

distributed over the next three months, as opposed to six. Woerheide agreed and prepared a check

written out to defendant from a TFA account for $5000, which she left at the office building’s

security desk for defendant to pick up. In the memo line on the check, Woerheide wrote, “as per

our proposal.” According to Woerheide, defendant picked up the check around 5:30 p.m. About

half an hour or an hour later, he called Woerheide and told her he needed the remaining $15,000,

which was “due now as well.”

¶ 13   Around 7 p.m., defendant appeared outside TFA’s locked office doors, followed by a

building security guard. He demanded that he be paid $15,000 that day. Sometime before midnight,

Woerheide checked the TFA bank account online and saw that $5000 had been withdrawn.

¶ 14   Woerheide testified that defendant was an at-will employee of TFA. He was never given

an employment contract. She and defendant never had an agreement regarding any sort of

severance package, and TFA never provided severance packages for at-will employees who

worked at TFA for only a couple of weeks. TFA did not give bonuses to its employees. When

asked why she gave defendant $5000, she answered, “Because he threatened us.” She explained

that defendant threatened the survival of TFA with the potential public release of clients’

confidential data. Woerheide also testified that as a result of the emails, TFA lost clients, which

was a “huge financial loss” to the company.



                                               -5-
No. 1-20-0307


¶ 15   On cross-examination, Woerheide reiterated that during a conversation with defendant, he

said if TFA paid him, he would be able to stop the “Chinese hacker.” When asked whether she

knew when the files at issue were downloaded, she answered that she had been told it occurred

over several days, starting a day or two before September 18, 2015, “which was one of the reasons

why the other employees in my office noticed that something was happening that was not correct

because [defendant] was working on files that he was not supposed to work on.” She did not

personally observe defendant doing such work. She explained that each computer at the office was

only accessible to the person assigned to it, as employees had to log in with user names and

passwords. After the incident, TFA hired a company to conduct forensic research into the

downloaded files and prepare a report. Woerheide did not recall the exact date provided in the

report for when the files were downloaded, but did remember that the downloading began “way

before” September 18, 2015. She also recalled that some files “suddenly became missing” and

were deleted from the server on that date.

¶ 16   On further cross-examination, Woerheide testified that at the time of the incident, TFA

employed Candace Dent as her personal assistant. Dent performed office management tasks,

including billing and payments. Sometime after September 2015, some checks were stolen from

TFA checking ledgers. Woerheide eventually discovered that Dent was “dealing with the checks

improperly,” and informed the police. According to Woerheide, Dent was prosecuted.

¶ 17   Alak Chakravorty testified that in 2015, he was the Chief Operating Officer of TFA and

was involved in the hiring process for the company, including the hiring of accountants. TFA

employed about five accountants, who managed and administered about 30 clients and 40 to 45




                                              -6-
No. 1-20-0307


funds. The primary duty of accountants was to calculate net asset values and maintain accounting

books, and each accountant would be responsible for 15 to 20 clients.

¶ 18   Chakravorty testified that each employee was given a unique user name and password to

access his or her work computer. Depending on their roles, accountants were also given access to

certain locations on the server. An accountant who was not assigned to a certain client could have

access to some of the client’s files, but would not have access to the client’s “books.” Employees

were not authorized to share clients’ confidential information with other employees who were not

assigned to those clients. According to Chakravorty, TFA hired defendant as a junior accountant

in August 2015.

¶ 19   On September 18, 2015, Chakravorty arrived at TFA’s office mid-day and found it “in an

uproar.” He learned that Woerheide had fired defendant that morning. He then logged in on his

computer and began looking at emails, at which point he discovered he had received an email from

liobau123@gmail.com. The subject line of the email indicated TFA files would be made public,

and attachments to the email included a number of clients’ files that were confidential. Chakravorty

received two more emails from the same address with client files attached. He also received a

phone call from a client who had been copied on the emails and whose files were attached.

¶ 20   Around 12:45 or 12:50 p.m., Woerheide received a call on her cell phone, which

Chakravorty picked up. He recognized the caller’s voice as defendant’s. Chakravorty asked

defendant whether he knew anything about the emails. Defendant did not admit to sending the

emails, but told Chakravorty that the “problem” would stop if TFA paid him compensation of

$20,000. Chakravorty understood the “problem” to be the threatening emails. He told defendant

he needed to talk with Woerheide and they would call him back. According to Chakravorty,



                                               -7-
No. 1-20-0307


because defendant had only worked at TFA for about three weeks, he was owed his salary for that

time but not any other compensation.

¶ 21   Chakravorty participated in several other phone conversations with defendant that

afternoon, some on speaker. During those calls, defendant demanded that $5000 be paid to him

that day, and $15,000 be paid to him over the course of three months. At one point, on speaker,

Woerheide asked defendant about the “Chinese hacker,” and defendant indicated there was no

“Chinese hacker” and the “Chinese hacker problem” would go away if he was paid.

¶ 22   A check for $5000 was made out to defendant from the company account and left at the

office building’s security desk for defendant to pick up. The check was cashed later that night.

Chakravorty and Woerheide planned with the FBI to have defendant come to the TFA office.

However, defendant came up the elevator earlier than he was supposed to have arrived at the office.

Chakravorty met defendant at the door and told him the check for the remaining amount was not

ready and he should come back at 9 p.m. Defendant agreed.

¶ 23   Chakravorty authorized the FBI to provide him with a body recorder and transmitter to

record his conversation with defendant when he returned to pick up a second check. When

defendant arrived around 9:30 p.m., Chakravorty and Woerheide were by the computers in the

open area of the office, and FBI agents were in the office but out of sight. Chakravorty and

defendant then engaged in a conversation, the recording of which was introduced into evidence.

¶ 24   During the conversation, defendant related that he wanted compensation because he did

not know how long he would be unemployed and because he incurred costs, particularly by buying

suits, while working at TFA. Defendant denied sending any emails to accounts outside the office

and told Chakravorty he would not have to worry “about anything” after he left. After Chakravorty



                                               -8-
No. 1-20-0307


gave defendant a password to access a TFA computer, defendant showed Chakravorty 14

gigabytes of files. Chakravorty asked, “So this is a OneDrive account that you put it onto?”

Defendant answered, “This is everything,” and indicated that he was going to delete it all. At the

end of the recording, FBI agents identified themselves and arrested defendant.

¶ 25   In court, Chakravorty explained that in the normal course of TFA’s business, client files

would not be saved in a OneDrive account. He further stated that there was no legitimate reason

for the files that defendant deleted from his personal OneDrive account to have been stored there.

He never gave defendant permission to transfer client files from the company server to OneDrive.

¶ 26   On cross-examination, Chakravorty confirmed that Candace Dent had been an employee

of TFA, but denied that she had access to “work stations” in the company. He was aware that Dent

was involved in some fraud at TFA. Neither he nor anyone at TFA ever inquired as to whether

Dent was involved in the emails, as “she would not have had access or known about any of those

files because that was not her department.”

¶ 27   FBI Special Agent Christopher Weismentel testified that in 2015, he was working in cyber

intrusion and cyber-enabled fraud in the Chicagoland area and was assigned to the TFA

investigation on September 21, 2015. In the course of his investigation, he reviewed bank records

for a BMO Harris checking account for TFA and a JP Morgan Chase bank account for New

Sterling Factory, a partnership with partners listed as defendant and Wang Ming Guan. Defendant

and Wang Ming Guan were the signers on the JP Morgan Chase account.

¶ 28   Included in the bank records was a copy of a check from the TFA account, dated September

18, 2015. The check was payable for $5000 to defendant, signed by Woerheide, and indicated “as

per our proposal” in the memo line. The JP Morgan Chase records included a deposit slip from



                                              -9-
No. 1-20-0307


September 18, 2015, and a copy of the same check. Weismentel noted that defendant’s signature

on the JP Morgan Chase account was similar to the signature for endorsement of the check from

TFA. He also noted that defendant’s name was provided on the deposit slip. Weismentel

determined that the funds moved from TFA’s checking account to the joint bank account defendant

held with Wang Ming Guan, and that the check was deposited the same day it was issued.

¶ 29   On cross-examination, Weismentel stated that he did not know who Candace Dent was,

but that her name “came up related to one of the other fraudulent activities” Woerheide told him

had occurred around the time defendant was fired. He did not interview Dent. He also did not have

an opportunity to determine when any TFA files were uploaded to a OneDrive account.

¶ 30   The parties stipulated that, if called as a witness, James Day would testify that on

September 18, 2015, he was working security for the building where TFA had its office. Around

4:15 or 4:30 p.m., he was provided an envelope with instructions to give it to defendant, who was

not given access to the building. Around 5:30 or 6:00 p.m., Day gave defendant the envelope and

informed him he was not allowed inside the building. Defendant left with the envelope. Later that

evening, defendant returned, “was able to get past Day,” and entered an elevator. Day took a

separate elevator to the floor where TFA had its office. There, he saw defendant speaking to a man

and woman, who told defendant to return at 9 p.m. Day then escorted defendant out of the building.

¶ 31   The parties stipulated that, if called as a witness, Wang Ming Guan would testify that

defendant was her husband and that she “is on the account” from JP Morgan Chase bank titled

“New Sterling Factories,” which was a business that was going to be set up to sell jewelry. She

never signed or deposited the $5000 check in question, and the signature on the deposit slip was

not hers. She would have further testified that she never made or transmitted any threats to TFA.



                                              - 10 -
No. 1-20-0307


¶ 32    Defendant made a motion for a directed finding, which the trial court denied.

¶ 33    Defendant testified that he started working at TFA as an accountant on August 27, 2015,

and was trained by a senior accountant. Defendant experienced some “conflict” with other

employees about job responsibilities involving a particular client that was not going to renew its

contract with TFA. When he arrived at work on the morning of September 18, 2015, a coworker

mentioned to him that “some files got deleted.” Three coworkers then told him to shut down his

workstation. Defendant continued working.

¶ 34    When Woerheide arrived, defendant’s coworkers went into her office and talked to her.

Later, Woerheide approached defendant and told him “some files were deleted.” Defendant did

not know anything about the deleted files and told Woerheide so. Woerheide then told him he was

fired. Defendant replied that he left another job to work at TFA, so she would have to give him a

severance package. Woerheide responded that if he wanted a severance package, he would have

to go look for an employment lawyer.

¶ 35    After defendant went home, he called Woerheide and told her he wanted a severance

package because he relocated for the job, had to buy new suits, and trained himself in QuickBooks.

Woerheide mentioned “something about the files,” but he did not pay attention. Later, Woerheide

called and told him he could come to the office to pick up his severance pay. According to

defendant, “[w]e were discussing severance package about $20,000,” but when he picked up his

check, it was for only $5000. He deposited it into the joint checking account he shared with his

wife.

¶ 36    Defendant denied that he ever made any threats in order to secure the money he received.

He also denied sending any emails containing confidential TFA information. He explained that in



                                              - 11 -
No. 1-20-0307


the FBI recording, he was talking about files on his desktop at his work station, not files “in

OneDrive or anything like that.”

¶ 37       Following closing arguments, the trial court found defendant guilty of theft by threat. In

announcing its decision, the court stated it found that defendant may have felt that he deserved

some kind of compensation, but “the way he went about it was illegal, the way he went about it

was a threat.” The court found that TFA paid defendant $5000 because he had threatened

Woerheide and Chakravorty, and noted that it found Woerheide and Chakravorty to be credible.

In contrast, the court noted that nothing corroborated defendant’s position that the $5000 he

received was severance, and stated, “I don’t find that his denial as to the threats were [sic] credible

at all.”

¶ 38       Defendant filed a posttrial motion arguing, among other things, that the evidence was

insufficient to prove him guilty beyond a reasonable doubt. The trial court denied the motion. In

doing so, the court explained that it found Woerheide and Chakravorty credible and that there was

a lack of corroboration for defendant’s testimony that TFA paid him money because they owed

him.

¶ 39       The trial court sentenced defendant to 18 months of felony probation and ordered him to

pay $2000 in restitution. Defendant filed a timely notice of appeal.

¶ 40       On appeal, defendant challenges the sufficiency of the evidence to sustain his conviction,

arguing that the State failed to prove beyond a reasonable doubt that he had the required mental

state for theft by threat.

¶ 41       When reviewing the sufficiency of the evidence, the relevant inquiry is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could


                                                 - 12 -
No. 1-20-0307


have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 318-19 (1979). This standard of review applies regardless of whether evidence is

direct or circumstantial, and circumstantial evidence meeting this standard is sufficient to sustain

a criminal conviction. People v. Jackson, 232 Ill. 2d 246, 281 (2009). All reasonable inferences

from the evidence must be drawn in favor of the State. People v. Hardman, 2017 IL 121453, ¶ 37.

The credibility of the witnesses, the weight to be given their testimony, and the resolution of any

conflicts in the evidence are within the province of the trier of fact, and a reviewing court will not

substitute its judgment for that of the trier of fact on these matters. People v. Brooks, 187 Ill. 2d

91, 131 (1999). Reversal is justified only where the evidence is “so unsatisfactory, improbable or

implausible” that it raises a reasonable doubt as to the defendant’s guilt. People v. Slim, 127 Ill. 2d

302, 307 (1989).

¶ 42   In this case, defendant was convicted of theft by threat. 720 ILCS 5/16-1(a)(3)(A) (West

2014). A person commits theft by threat when he or she knowingly obtains by threat control over

property of the owner, and intends to deprive the owner permanently of the use or benefit of the

property. Id. The prescribed mental state of knowledge applies to each element of the offense. See

720 ILCS 5/4-3(b) (West 2014). Knowledge is defined by statute as follows:

                “A person knows, or acts knowingly or with knowledge of:

                (a) The nature or attendant circumstances of his or her conduct, described by the

       statute defining the offense, when he or she is consciously aware that his or her conduct is

       of that nature or that those circumstances exist. Knowledge of a material fact includes

       awareness of the substantial probability that the fact exists.




                                                - 13 -
No. 1-20-0307


                (b) The result of his or her conduct, described by the statute defining the offense,

       when he or she is consciously aware that that result is practically certain to be caused by

       his conduct.” 720 ILCS 5/4-5(a), (b) (West 2014).

¶ 43   The mental state of “knowingness” may be proven by circumstantial evidence and inferred

from a defendant’s actions and the conduct surrounding them. People v. Jackson, 2017 IL App

(1st) 142879, ¶ 24. Inferences regarding a defendant’s mental state are matters particularly within

the province of the trier of fact. People v. Lemke, 384 Ill. App. 3d 437, 445-46 (2008). As such,

we will not substitute our judgment for that of the trier of fact regarding a defendant’s mental state

unless the inferences accepted by the trier of fact were inherently impossible or unreasonable.

People v. Price, 225 Ill. App. 3d 1032, 1035 (1992).

¶ 44   Defendant argues that the State failed to prove beyond a reasonable doubt that he had the

required mental state for the element “by threat.” In this court, defendant does not dispute that the

emails sent to Woerheide and Chakravorty constituted threats for purposes of his theft by threat

conviction. Rather, he maintains that the State did not prove either that he was the source of the

threats emailed to Woerheide and Chakravorty, or that he directed someone else to send the emails.

Noting that “other employee fraud” was occurring at TFA around the time of the incident,

defendant suggests that Woerheide may have misattributed the emailed threats to him when he

was asking for severance. He also suggests that he only knew about the emails because Woerheide

had asked him about them. Defendant reasons that absent proof he made the threats contained in

the emails, the State failed to show that he knowingly obtained money from TFA “by threat,” and,

therefore, his conviction must be reversed.




                                                - 14 -
No. 1-20-0307


¶ 45   After reviewing the evidence in the light most favorable to the prosecution, we find that it

supports the trial court’s determination that defendant knowingly obtained the $5000 at issue by

threat. Woerheide testified that during one of her phone conversations with defendant, she asked

him whether he was Lio Bao and told him that as long as she was getting emails from Lio Bao, he

would “not get a cent from TFA.” In response, defendant denied that he was Lio Bao, but told

Woerheide that if he got the money he was asking for, the emails would go away, as he had “control

over” Lio Bao. Woerheide also testified that defendant asked for $20,000 “[o]r the e-mails would

continue.” On cross-examination, she reiterated that during a conversation with defendant, he said

if TFA paid him, he would be able to stop the “Chinese hacker.” When asked in court why TFA

gave defendant $5000, Woerheide answered, “Because he threatened us.”

¶ 46   Consistent with Woerheide, Chakravorty testified that during one of his own phone

conversations with defendant, he asked defendant about the emails and defendant responded that

the “problem” would stop if TFA paid him compensation of $20,000. Chakravorty also listened in

on a phone conversation between Woerheide and defendant on speaker, during which defendant

indicated that the “Chinese hacker problem” would go away if he was paid.

¶ 47   Although the State did not present evidence that defendant personally sent the damaging

emails to TFA and its clients or explicitly directed someone else to send them, such a showing was

not necessary. The State was required to prove that defendant knowingly obtained the $5000 in

question by threat. Both Woerheide and Chakravorty testified as to threats defendant made to them

over the phone, indicating that the cessation of the emails was contingent on them paying him,

which they did. Based on this evidence, a rational fact-finder could conclude that defendant was

consciously aware that his conduct was of a threatening nature. See 720 ILCS 5/4-5(a), (b) (West



                                              - 15 -
No. 1-20-0307


2014). Thus, the evidence was sufficient to prove the requisite mental state of knowingness. See

Jackson, 2017 IL App (1st) 142879, ¶ 24.

¶ 48     In reaching this conclusion, we are mindful that defendant presented a different version of

events at trial. However, the trial court was not obligated to accept his testimony as true. The trial

court specifically found Woerheide and Chakravorty to be credible, and defendant’s denial of the

threats to be incredible. This was the court’s prerogative in its role as the trier of fact (People v.

Moody, 2016 IL App (1st) 130071, ¶ 52) and we will not substitute our judgment for that of the

trial court on questions of credibility (Brooks, 187 Ill. 2d at 131).

¶ 49     Moreover, in reaching its decision the trier of fact was “not required to disregard inferences

which flow normally from the evidence and to search out all possible explanations consistent with

innocence and raise them to a level of reasonable doubt.” People v. Hall, 194 Ill. 2d 305, 332

(2000). In turn, this court will not search out possible theories of acquittal and prefer them over

the findings of the trial court. People v. Lee, 2015 IL App (1st) 132059, ¶ 63. Viewing the evidence

in the light most favorable to the prosecution, which we must, we find that a rational trier of fact

could have found defendant guilty of theft by threat beyond a reasonable doubt. The evidence is

not “so unsatisfactory, improbable or implausible” that it raises a reasonable doubt as to

defendant’s guilt. Slim, 127 Ill. 2d at 307. Defendant’s challenge to the sufficiency of the evidence

fails.

¶ 50     For the reasons explained above, we affirm the judgment of the circuit court.

¶ 51     Affirmed.




                                                 - 16 -